Citation Nr: 1645665	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  12-11 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1948 to May 1952 and he was awarded a Purple Heart medal for this service.  The Veteran passed away in November 2010.  The appellant is the surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  During the pendency of the appeal, the Veteran's claim was transferred to the RO in Houston, Texas where the appellant currently resides.

The appellant was scheduled for a hearing before a Board Member via videoconference in August 2013.  However, in July 2013, the appellant withdrew her request for such hearing due to health reasons.

The appeal was previously remanded by the Board for further development in January 2014 and March 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The claim of entitlement to service connection for service connection for the cause of the Veteran's death was granted by the AOJ in an April 2014 rating decision with an effective date of November 1, 2010; therefore, there is no longer a case or issue in controversy.


CONCLUSION OF LAW

The appeal pertaining to the issue of entitlement to service connection service connection for the cause of the Veteran's death has become moot by virtue of an April 2014 rating decision that granted the benefit in full, and there remains no matter in controversy for which the Board has jurisdiction.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement in writing, a statement of the case, and a timely substantive appeal.  38 U.S.C.A. § 7105, 38 C.F.R. § 20.200. 

With respect to the issue of entitlement to service connection for service connection for the cause of the Veteran's death, the appellant timely appealed an April 2011 rating decision that had denied the claim.  After a statement of the case was issued in April 2012, the appellant submitted a timely substantive appeal later that same month.  In January 2014 and March 2014, the Board remanded the claim for further development.  In April 2014, the AOJ granted service connection for the cause of the Veteran's death, effective November 1, 2010.  Therefore, the rating decision favorably resolved that issue in full, and the appellant has not expressed any disagreement with the April 2014 award.  Because the issue of entitlement to service connection for the cause of the Veteran's death has been rendered moot, it is no longer in appellate status.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202.  Accordingly, the claim must be dismissed.


ORDER

The appeal pertaining to the issue of entitlement to service connection for cause of death is dismissed.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


